          Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 1 of 20



 1   CHRISTOPHER J. PASSARELLI, SBN 241174
     BRETT J. LEININGER, SBN 329579
 2   DICKENSON, PEATMAN & FOGARTY
     1455 First Street, Ste. 301
 3   Napa, California 94559
     Telephone: (707) 252-7122
 4   Facsimile: (707) 255-6876

 5   Attorneys for Plaintiff
     STEWART CELLARS LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11   STEWART CELLARS LLC,                              CASE NO.
12                 Plaintiff,                          COMPLAINT FOR:
13          vs.                                             1. Rescission of Contract;
                                                            2. Breach of Contract;
14   WEST COAST WINE PARTNERS LLC,                          3. Declaratory Relief;
     BACAS HOLDING, LTD., and                               4. Federal Trademark Infringement;
15   DOES 1 – 20,                                           5. Unfair Competition and False
                                                               Designation of Origin;
16                 Defendants.                              6. Common Law Trademark
                                                               Infringement;
17                                                          7. Secondary Trademark Infringement;
                                                               and
18                                                          8. California Unfair Business Practices.
19
                                                          DEMAND FOR JURY TRIAL
20
21

22          Plaintiff, Stewart Cellars LLC (“Stewart” or “Plaintiff”), for its complaint against
23   Defendants, West Coast Wine Partners LLC dba Madrone Estate at Valley of the Moon Winery
24   (“WCWP”) and Bacas Holding, Ltd. (“Bacas”) (WCWP and Bacas each a “Defendant,” and
25   collectively, with all DOES, “Defendants”), alleges as follows:
26                                      NATURE OF ACTION
27          1.     This is an action for rescission or breach of contract, federal and common law
28   trademark and trade name infringement, contributory and/or vicarious infringement, unfair
     COMPLAINT; DEMAND                                1                                   CASE NO.
     FOR JURY TRIAL
           Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 2 of 20



 1   competition (15 U.S.C. § 1125(a)), and violation of the California Business Professions Code §
 2   17200, et seq., due to Defendants’ willful use of a colorable imitation of Plaintiff’s STEWART
 3   trademarks and trade name. Plaintiff seeks rescission of the Settlement Agreement dated
 4   September 4, 2018, or, in the alternative, damages for breach thereof, declaratory relief,
 5   damages to recompense Plaintiff for its losses due to trademark and trade name infringement,
 6   and preliminary and permanent injunctive relief restraining Defendants’ infringement of
 7   Plaintiff’s STEWART mark.
 8                                             THE PARTIES
 9          2.      Plaintiff Stewart Cellars LLC is a California limited liability company with its
10   principal place of business located at 6752 Washington Street, Yountville, CA 94599.
11          3.      Upon information and belief, Defendant West Coast Wine Partners, LLC, doing
12   business as Madrone Estate at Valley of the Moon Winery, is a California limited liability
13   company with its principal place of business located at 134 Church Street, Sonoma, CA 95476.
14          4.      Upon information and belief, Defendant Bacas Holding, Ltd. is a Canadian
15   corporation with its principal place of business located at 3303 Boucherie Road, Kelowna,
16   British Columbia, V1Z 2H3, Canada.
17          5.      Plaintiff is currently ignorant of the true names and capacities of the defendants

18   sued herein as DOES 1 through 20, inclusive, and therefore sues said defendants by such

19   fictitious names. Plaintiff will amend this complaint when the true names and capacities of said

20   defendants have been ascertained. Plaintiff is informed and believes and based thereon alleges

21   that said DOES, and each of them, are legally responsible in some manner for the events and

22   happenings referred to herein, and proximately caused or contributed to the injuries and

23   damages to Plaintiff as herein alleged.

24          6.      Upon information and belief, each and every defendant herein is or was the agent
25   and/or employee of the remaining defendants and, in doing the things herein alleged, acted
26   within the course and scope of said agency and employment.
27                                   JURISDICTION AND VENUE
28          7.      This Court has subject matter jurisdiction over Plaintiff’s claims under and
     COMPLAINT; DEMAND                                2                                     CASE NO.
     FOR JURY TRIAL
           Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 3 of 20



 1   pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1131 and 1338(a), as the claims arise under the
 2   federal Lanham Act, 15 U.S.C. § 1051, et seq. This Court also has pendent jurisdiction over
 3   related claims herein in accordance with 28 U.S.C. § 1338(b) and supplemental jurisdiction over
 4   any remaining claims pursuant to 28 U.S.C. § 1367(a).
 5           8.      Upon information and belief, Defendants either directly or through their agents
 6   transacted business in the State of California and within this judicial district, as more
 7   specifically set forth below and otherwise expected or should reasonably have expected their
 8   acts to have consequences in the State of California and within this judicial district.
 9           9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c), as
10   Defendants are doing business in this judicial district and therefore may be found in this district,
11   and/or as a substantial part of the events giving rise to the claims alleged herein occurred in this
12   district, and the infringement occurred in this judicial district.
13                                  INTRADISTRICT ASSIGNMENT
14           10.     Pursuant to Civil Local Rule 3-2(c), this is an intellectual property matter which
15   is to be assigned on a district-wide basis.
16                           ALLEGATIONS COMMON TO ALL CLAIMS
17           11.     Plaintiff is the owner of the trademarks STEWART and STEWART TARTAN
18   for wine, as well as the owner of U.S. Trademark Registration No. 6,204,515 for STEWART
19   (the “STEWART Mark”) and Registration No. 6,204,516 for STEWART TARTAN (the
20   “STEWART TARTAN Mark”), both for wine in International Class 33, and both issued on
21   November 24, 2020 (collectively, the “STEWART Marks”). Plaintiff has used the STEWART
22   Marks on and in association with wine since at least as early as March 2003, long before the
23   acts of Defendants alleged herein. Exhibit A is a true and correct copy of the registration
24   certificates for the STEWART Mark and the STEWART NOMAD Mark.
25           12.     Plaintiff is a family-operated winery that produces world-class wines in Napa
26   Valley and Sonoma that are sold and shipped throughout the United States. It offers a range of
27   wines that includes Chardonnay, Pinot Noir, and, most notably, Cabernet Sauvignon.
28           13.     Stewart’s wines have garnered national attention for their quality and have been
     COMPLAINT; DEMAND                                   3                                     CASE NO.
     FOR JURY TRIAL
           Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 4 of 20



 1   favorably reviewed by respected wine critics and magazines. In 2018, three Stewart wines
 2   received 94 points from Wine Enthusiast. Among its current releases are a 93-point Sauvignon
 3   Blanc (Wine Enthusiast) and a 90-point Sonoma Mountain Chardonnay (Wine Spectator).
 4   Stewart’s Yountville tasting room is a Napa Valley destination, noted in nationally-distributed
 5   publications like Condé Nast Traveler and the New York Times.
 6           14.      As a result of the widespread promotion, distribution, and sale of STEWART
 7   wine, consumers across the country seek out Stewart’s wine for their cellars. Plaintiff owns
 8   extremely valuable goodwill in its STEWART Marks, and the marks have extraordinary
 9   financial value to Plaintiff. Accordingly, Stewart vigorously enforces its trademark rights in
10   STEWART.
11           15.      Upon information and belief, Defendant Bacas, doing business as “Stewart
12   Family Estate,” in conjunction with WCWP, owns or operates several wine brands sold in the
13   United States, including its QUAILS’ GATE, VALLEY OF THE MOON WINERY, LAKE
14   SONOMA WINERY, and PLUME brands.
15           16.      In or around the end of 2016 or the beginning of 2017, Stewart learned that
16   Defendants were using several marks that incorporated the term “STEWART” to market and
17   sell wines in the United States. Among these marks were the STEWART FAMILY RESERVE
18   designation (the “SFR Designation”), which appears on certain bottles of Defendants’ wines; a
19   “monogram” with an interlocking SF design ringed by the words STEWART FAMILY
20   RESERVE (the “SFR Monogram,” depicted in Fig. 1, below), which also appears on wine
21   bottles; the STEWART FAMILY ESTATE logo, featuring an interlocking SF design with the
22   words STEWART FAMILY ESTATES to the right (the “SFE Logo,” depicted in Fig. 1,
23   below),1 which appears on Defendants’ website and other marketing material; and the
24   STEWART FAMILY ESTATES mark (the “STEWART FAMILY ESTATE Mark”), which
25   appears on Defendants’ website and in other marketing and corporate materials (the SFR
26   Designation, SFR Monogram, SFE Logo, and the STEWART FAMILY ESTATE Mark,
27
     1
28    There have been several iterations of the Stewart Family Estates logo, but each has featured the interlocking SF
     and the words STEWART FAMILY ESTATES.
      COMPLAINT; DEMAND                                        4                                               CASE NO.
      FOR JURY TRIAL
              Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 5 of 20



 1   collectively, the “STEWART FAMILY Marks”).
 2

 3

 4

 5

 6

 7              Figure 1: The SFR Monogram (left) and the SFE Logo (right).
 8              17.      Upon information and belief, Defendants, or their predecessors, began using the
 9   SFR Monogram on wine bottles imported and sold in the United States in or around 2007.
10              18.      Upon information and belief, Defendants’ use of the other STEWART FAMILY
11   Marks in the United States began at some time subsequent to their use of the SFR Monogram.
12              19.      Defendants’ adoption and/or use of the STEWART FAMILY Marks in
13   commerce was subsequent to Plaintiff’s adoption and use of the STEWART Marks.
14              20.      On August 29, 2017, Plaintiff initiated a civil lawsuit against Defendant WCWP
15   in the United States District Court, Northern District of California,2 asserting claims of federal
16   false designation of origin and unfair competition, common law trademark infringement,
17   violations of Cal. Bus. & Prof. Code § 17200, and common law unfair competition (the “Prior
18   Action”). The Parties settled that dispute on September 4, 2018, with the execution of a
19   confidential settlement agreement (the “Settlement Agreement”). In the Settlement Agreement,
20   Plaintiff agreed to dismiss its lawsuit in return for conditions on Defendants’ use of
21   STEWART-formative marks. The parties released their then-existing claims against one
22   another, including claims of trademark infringement, but each party expressly reserved the right
23   to sue for alleged infringement occurring after the effective date of the Settlement Agreement.
24   Settlement Agreement, ¶ 11.c.
25              21.      With a few exceptions, the Settlement Agreement requires that Defendants cease
26   all use of STEWART-formative marks in connection with wines in the United States.
27   Defendants are permitted to continue using the SFR Designation and SFR Monogram on labels
28
     2
         Northern District of California Case No. 5:17-cv-05018.
         COMPLAINT; DEMAND                                         5                          CASE NO.
         FOR JURY TRIAL
           Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 6 of 20



 1   as “bottling designations,” provided these marks are not used as the primary wine brands, but
 2   Defendants are restricted from using the SFE Logo, online or elsewhere.
 3          22.     In or around August, 2020, Stewart learned that Defendants had failed to meet
 4   their obligations under the Settlement Agreement in several important respects. In violation of
 5   the Settlement Agreement, a “Contact Us” page on Defendants’ website, www.sfewine.com,
 6   prominently features the SFE Logo, and the page title (shown on the page tab and in Google
 7   results) displays the STEWART FAMILY ESTATES Mark. Moreover, Defendants’ website
 8   does not direct visitors to the landing page required by Section 4.b of the Settlement Agreement,
 9   which was intended to redirect U.S.-based site visitors to a site that does not contain any
10   STEWART-formative marks. Moreover, Defendants’ principals and employees—including
11   those based in Napa and elsewhere in the North Bay Area, where Plaintiff is located—are
12   actively using the STEWART FAMILY ESTATES Mark on their LinkedIn pages for
13   networking and advertising purposes, creating a false association between Defendants’ agents or
14   employees and Plaintiff’s business.
15          23.     On August 25, 2020, Stewart, through its counsel, sent formal notice to
16   Defendants’ counsel, pursuant to Section 12.b of the Settlement Agreement, alerting Defendants
17   to the violations on Defendants’ website, referring to past violations of a similar nature, and
18   demanding that Defendants promptly “self-discover” and cure this and all similar violations
19   residing on its website pages, and ensure that such online violations would no longer occur in
20   the future. Defendants’ counsel indicated that it would reach out to Defendants to cure the
21   violation. On September 30, 2020, Plaintiff’s counsel sent a second notice communication to
22   Defendants’ counsel, noting that the breaches had not been cured and providing a direct link to
23   the aforementioned violations on Defendants’ “Contact Us” page. Despite formal notice,
24   follow-up communications, and over 200 days to cure, Defendants still have not cured these
25   breaches as of the filing of this Complaint.
26          24.     Upon information and belief, since September 4, 2018, Defendants have sold and
27   distributed, and continue to sell and distribute, wine using the STEWART FAMILY Marks and
28   other STEWART-formative marks, to various consumers and retailers throughout the U.S., in
     COMPLAINT; DEMAND                                6                                     CASE NO.
     FOR JURY TRIAL
           Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 7 of 20



 1   violation of the Settlement Agreement.
 2          25.       Defendants have essentially failed to perform in all material respects under the
 3   Settlement Agreement. Defendants’ breaches perpetuate a likelihood of confusion between the
 4   parties’ respective wines and undermine Plaintiff’s trust and confidence that the parties can
 5   coexist in the U.S. market. These breaches are substantial and go to the very essence of the
 6   Settlement Agreement, entitling Plaintiff to rescission thereof.
 7          26.       The STEWART FAMILY Marks are confusingly similar to Plaintiff’s
 8   STEWART and STEWART TARTAN word mark given (a) the similarities in style, content,
 9   and connotation of the marks, and (b) the identical goods—namely, wine—offered by both
10   Defendants and Plaintiff under the marks.
11          27.       Defendants’ use of the STEWART FAMILY Marks and other STEWART-
12   formative marks is likely to confuse consumers into believing that Defendants’ STEWART
13   FAMILY wine is affiliated with, associated with, connected to, or sponsored by Plaintiff and its
14   STEWART wine, or that Plaintiff or Plaintiff’s STEWART wine is affiliated with, associated
15   with, connected to, or sponsored by Defendants and their STEWART FAMILY wines.
16   Defendants will unjustly benefit from such associations.
17          28.       Plaintiff will be further harmed as consumers will purchase the STEWART
18   FAMILY wine believing it to be STEWART wine or to be affiliated with, associated with,
19   connected to, or sponsored by Plaintiff, and thereby forego purchase of STEWART wine,
20   resulting in loss of sales to Plaintiff from Defendant’s unfair competition.
21          29.       Defendants’ use of the STEWART FAMILY Marks will also diminish the value
22   of Plaintiff’s STEWART Marks and endanger the ability of Plaintiff’s STEWART Marks to
23   serve as unique and distinctive source indicators for Plaintiff and Plaintiff’s goods.
24          30.       Unless restrained by this Court, Defendants will continue to unfairly compete
25   with Plaintiff by using the STEWART FAMILY Marks, wherefore Plaintiff is without adequate
26   remedy at law.
27          31.       Upon information and belief, Defendants derived the STEWART FAMILY
28   Marks directly from the STEWART Marks, without authorization, for the purpose of directly
     COMPLAINT; DEMAND                                  7                                     CASE NO.
     FOR JURY TRIAL
           Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 8 of 20



 1   competing with Plaintiff.
 2                                      FIRST CAUSE OF ACTION

 3                       (Rescission of Contract; Cal. Civil Code § 1689, et seq.)

 4                                        (Against All Defendants)

 5          32.     Plaintiff incorporates the allegations of Paragraphs 1 through the immediately

 6   preceding paragraph, inclusive, and the acts of Defendants asserted therein as if set forth in full

 7   as part of this Cause of Action.

 8          33.     The Settlement Agreement dated September 4, 2018, is a valid contract, binding

 9   upon Plaintiff, WCWP, and Bacas.

10          34.     Plaintiff has performed all of its obligations under the Settlement Agreement,

11   and there are no conditions precedent to Defendants’ performance that have not been met.

12          35.     Defendants’ above-alleged actions, including, without limitation, Defendants’

13   failure to remove the SFE Logo and the STEWART FAMILY ESTATE Mark from their

14   website, constitute breach of the Settlement Agreement.

15          36.     Defendant’s breach of the Settlement Agreement is so substantial that it goes to

16   the essence of the Settlement Agreement, such that the consideration obtained for Stewart’s

17   obligations thereunder fails, in whole or in part, through no fault of Stewart’s. Stewart is

18   therefore entitled to rescission of the contract, or, in the alternative, to damages for the breach.

19          37.     Plaintiff seeks damages, in an amount to be determined at trial, based upon the

20   rescission of the Settlement Agreement.

21                                      SECOND CAUSE OF ACTION

22                                          (Breach of Contract)

23                                        (Against All Defendants)

24          38.     Plaintiff incorporates the allegations of Paragraphs 1 through the immediately

25   preceding paragraph, inclusive, and the acts of Defendants asserted therein as if set forth in full

26   as part of this Cause of Action.

27          39.     Defendants’ above-alleged breach of the contract has injured Plaintiff in an

28   amount to be proven at trial.

     COMPLAINT; DEMAND                                   8                                       CASE NO.
     FOR JURY TRIAL
           Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 9 of 20



 1          40.     In the alternative to rescission of the contract, if the Court determines that

 2   Plaintiff’s Complaint does not effect or Defendants’ breaches do not warrant rescission of the

 3   Settlement Agreement, Plaintiff is entitled to damages for Defendants’ breaches of the

 4   Settlement Agreement.

 5                                      THIRD CAUSE OF ACTION

 6           (Declaratory Relief; 28 U.S. Code §§ 2201 and 2202; Cal. Civ. Proc. § 1060)

 7          41.     Plaintiff incorporates the allegations of Paragraphs 1 through the immediately

 8   preceding paragraph, inclusive and the acts of Defendants asserted therein as if set forth in full

 9   as part of this Cause of Action.

10          42.     To the extent that Defendants deny that their conduct entitles Plaintiff to rescind

11   the Settlement Agreement, there is an actual controversy between the parties as to the

12   continuing validity of the Settlement Agreement.

13          43.     Plaintiff desires a judicial determination of the parties’ respective rights, duties

14   and obligations with respect to the matters alleged herein.

15          44.     A judicial determination is necessary and appropriate at this time under the

16   circumstances in order that Plaintiff and Defendants may ascertain their rights under and with

17   respect to all of the matters alleged herein.

18          45.     Accordingly, Plaintiff is entitled to declaratory relief as to the effectiveness of its

19   rescission and as to its obligations under the Settlement Agreement.

20                                   FOURTH CAUSE OF ACTION

21                    (Federal Trademark Infringement under 15 U.S.C. § 1114)

22                                        (Against All Defendants)

23          46.     Plaintiff incorporates the allegations of Paragraphs 1 through the immediately

24   preceding paragraph, inclusive and the acts of Defendants asserted therein as if set forth in full

25   as part of this Cause of Action.

26          47.     Defendants’ actions constitute use in commerce of a mark confusingly similar to

27   Plaintiff’s registered STEWART Mark, Reg. No. 6,204,515, and/or STEWART TARTAN

28   Mark, Reg. No. 6,204,516, without Plaintiff’s consent, in connection with the sale, offering for

     COMPLAINT; DEMAND                                  9                                        CASE NO.
     FOR JURY TRIAL
          Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 10 of 20



 1   sale, distribution, or advertising of goods in a manner that is likely to cause confusion among

 2   ordinary consumers as to the source, sponsorship, affiliation, or approval of the goods.

 3          48.       Despite knowledge of Plaintiff’s superior right, priority, and continued use of the

 4   STEWART Marks, Defendants nevertheless continue to produce, promote, distribute, offer for

 5   sale, and sell wine using the STEWART FAMILY Marks in U.S. commerce and within the

 6   State of California.

 7          49.       Defendants’ conduct constitutes trademark infringement in violation of 15

 8   U.S.C. § 1114.

 9          50.       Consumers are and will continue to be confused and misled to believe that the

10   Defendants’ STEWART FAMILY wine is affiliated with, associated with, connected to, or

11   sponsored by Plaintiff or its STEWART wine, or alternatively, that Plaintiff’s STEWART wine

12   is affiliated with, associated with, connected to, or sponsored by Defendants or their STEWART

13   FAMILY wine. Plaintiff is and will continue to be harmed by such confusion or reverse

14   confusion, and Defendants have and will continue to unjustly benefit from such confusion or

15   reverse confusion among consumers.

16          51.       Upon information and belief, Defendants’ use of the STEWART FAMILY

17   Marks has unjustly increased the profitability of Defendants’ various wine brands to the

18   detriment of Plaintiff and at no cost to Defendants.

19          52.       Upon information and belief, Plaintiff will be further harmed as consumers will

20   purchase Defendants’ wine branded with or marketed under the STEWART FAMILY Marks,

21   believing it to be Plaintiff’s wine and thereby forego purchase of the Plaintiff’s goods, resulting

22   in loss of sales to Plaintiff from Defendants’ unfair competition.

23          53.       Defendants’ continued infringing use of the confusingly similar STEWART

24   FAMILY Marks has and will continue to harm Plaintiff financially by diminishing the value of

25   Plaintiff’s STEWART Marks and endangering the ability of Plaintiff’s STEWART Marks to

26   serve as unique and distinctive source indicators for Plaintiff and/or Plaintiff’s goods.

27          54.       Plaintiff seeks damages for Defendants’ acts of infringement occurring since the

28   effective date of the Settlement Agreement.

     COMPLAINT; DEMAND                                  10                                       CASE NO.
     FOR JURY TRIAL
          Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 11 of 20



 1          55.     To the extent that this Court upholds Plaintiff’s rescission of the Settlement

 2   Agreement, Plaintiff also reserves a right to seek an award of damages in connection with

 3   Defendants’ infringement occurring since the date that Defendants first began using the

 4   STEWART FAMILY Marks in U.S. commerce.

 5          56.     This case is an exceptional case entitling Plaintiff to treble damages and

 6   attorney’s fees, and Defendant’ conduct further entitles Plaintiff to punitive damages.

 7                                      FIFTH CAUSE OF ACTION

 8                       (Federal Unfair Competition under 15 U.S.C. § 1125(a))

 9                                       (Against All Defendants)

10          57.     Plaintiff incorporates the allegations of Paragraphs 1 through the immediately

11   preceding paragraph, inclusive, and the acts of Defendants asserted therein as if set forth in full

12   as part of this Cause of Action.

13          58.     In violation of 15 U.S.C. § 1125(a), Defendants’ use of the STEWART FAMILY

14   Marks constitutes unfair competition through the use in commerce of a word, name or device,

15   or false designation of origin, that is likely to cause confusion or mistake or to deceive as to

16   affiliation, connection, or association of Defendants with Plaintiff, or as to the origin,

17   sponsorship, or approval of the goods offered in connection therewith.

18          59.     Defendants knew, or should have known of Plaintiff’s rights, and Defendants’

19   unfair competition was knowing, willful, and deliberate, making this an exceptional case under

20   15 U.S.C. § 1117.

21          60.     Plaintiff has been, and will continue to be, damaged by such unfair competition

22   in a manner and amount that cannot be fully measured or compensated in economic terms.

23   Defendants’ actions have damaged, and will continue to damage, Plaintiff’s rights, reputation

24   and goodwill and may discourage current and potential customers from dealing with Plaintiff.

25   Such irreparable harm will continue unless Defendants’ acts are restrained and/or enjoined

26   during the pendency of this action and thereafter.

27          61.     Plaintiff seeks damages for unfair competition occurring since the effective date

28   of the Settlement Agreement.

     COMPLAINT; DEMAND                                11                                       CASE NO.
     FOR JURY TRIAL
              Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 12 of 20



 1             62.   To the extent that this Court upholds Plaintiff’s rescission of the Settlement

 2   Agreement, Plaintiff also reserves a right to amend to seek an award of damages in connection

 3   with Defendants’ unfair competition occurring since the date that Defendants first began using

 4   the STEWART FAMILY Marks in U.S. commerce.

 5             63.   Plaintiff has been damaged by Defendants’ actions in an amount to be proven at

 6   trial.

 7                                      SIXTH CAUSE OF ACTION

 8                    (State and Federal Common Law Trademark Infringement)

 9                                         (Against All Defendants)

10             64.   Plaintiff incorporates the allegations of Paragraphs 1 through the immediately

11   preceding paragraph, inclusive, and the acts of Defendants asserted therein as if set forth in full

12   as part of this Cause of Action.

13             65.   Defendants’ above-averred actions constitute trademark infringement, trade

14   name infringement, passing off, false designation of origin and unfair competition in violation

15   of the common law of the State of California and the United States of America.

16             66.   Plaintiff seeks damages for Defendants’ acts of infringement occurring since the

17   effective date of the Settlement Agreement.

18             67.   To the extent that this Court upholds Plaintiff’s rescission of the Settlement

19   Agreement, Plaintiff also reserves a right to amend to seek an award of damages in connection

20   with Defendants’ infringement occurring since the date that Defendants first began using the

21   STEWART FAMILY Marks in U.S. commerce.

22             68.   Plaintiff has no adequate remedy at law for Defendants’ above-stated wrongful

23   acts and thus is entitled to injunctive relief.

24                                    SEVENTH CAUSE OF ACTION

25                               (Contributory Trademark Infringement)

26                                         (Against All Defendants)

27             69.   Plaintiff incorporates the allegations of Paragraphs 1 through the immediately

28   preceding paragraph, inclusive, and the acts of Defendants asserted therein as if set forth in full

     COMPLAINT; DEMAND                                 12                                     CASE NO.
     FOR JURY TRIAL
          Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 13 of 20



 1   as part of this Cause of Action.

 2          70.     Defendants’ above-averred actions and, specifically, without limitation,

 3   Defendants’ knowledge, participation, direction, and/or inducement of an unauthorized use of

 4   the STEWART FAMILY Marks in commerce to advertise, market, distribute and sell the

 5   infringing STEWART FAMILY wine throughout the United States and the State of California

 6   constitute contributory and/or vicarious trademark infringement in violation of federal law and

 7   the common law of the State of California. Defendants each have the ability to control the

 8   actions of one another, fund the advertising activities of one another, and derive a direct

 9   financial benefit from the illegal acts of one another.

10          71.     Plaintiff seeks damages for Defendants’ acts of infringement occurring since the

11   effective date of the Settlement Agreement.

12          72.     To the extent that this this Court upholds Plaintiff’s rescission of the Settlement

13   Agreement, Plaintiff also reserves a right to amend to seek an award of damages in connection

14   with Defendants’ infringement occurring since the date that Defendants first began using the

15   STEWART FAMILY Marks in U.S. commerce.

16          73.     The actions of Defendants will continue if not enjoined. Plaintiff has suffered

17   and continues to suffer damages in an amount to be proven at trial, consisting of, among others,

18   diminution of the value of and goodwill associated with the STEWART Marks and injury to

19   Plaintiff’s business.

20                                      EIGHTH CAUSE OF ACTION

21                    (Unfair Business Practices; Cal. Bus. & Prof. Code. § 17200)

22          74.     Plaintiff incorporates the allegations of Paragraphs 1 through the immediately

23   preceding paragraph, inclusive, and the acts of Defendants asserted therein as if set forth in full

24   as part of this Cause of Action.

25          75.     Upon information and belief, Defendants’ use of the STEWART FAMILY

26   Marks on wine products and advertising fosters a misperception among consumers and the

27   trade, that Defendants and Defendants’ wine products share an origin with Plaintiff and

28   Plaintiff’s STEWART-branded wine products.

     COMPLAINT; DEMAND                                 13                                     CASE NO.
     FOR JURY TRIAL
          Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 14 of 20



 1          76.     Upon information and belief, Defendants’ aforesaid actions were and continue to

 2   be deliberate and willful.

 3          77.     Defendants’ actions, including use of the STEWART FAMILY Marks in

 4   commerce to advertise, market, and sell wine throughout the United States, constitute unlawful

 5   unfair or fraudulent business acts or practices, and unfair competition in violation of Cal. Bus.

 6   & Prof. Code § 17200 et seq., and as a result Plaintiff has suffered and will continue to suffer

 7   damage to its business, reputation, and goodwill.

 8          78.     Plaintiff seeks damages for Defendants’ unfair competition occurring since the

 9   effective date of the Settlement Agreement.

10          79.     To the extent that this Court upholds Plaintiff’s rescission of the Settlement

11   Agreement, Plaintiff also reserves a right to seek an award of damages in connection with

12   Defendants’ unfair competition occurring since the date that Defendants first began using the

13   STEWART FAMILY Marks in U.S. commerce.

14          80.     As a direct and proximate result of Defendants’ willful and intentional actions,
15   Plaintiff has suffered damages in an amount to be determined at trial, and, unless Defendants
16   are restrained, Plaintiff will continue to suffer irreparable damage.
17                                       PRAYER FOR RELIEF
18          WHEREFORE, Plaintiff requests that judgment be entered as follows:
19          1.      That the Settlement Agreement, dated September 4, 2018, be rescinded due to
20                  the failure, in whole or in part, of Defendants’ consideration, in return for which
21                  Stewart dismissed the Prior Action and released Defendants for acts of
22                  infringement occurring prior to the Settlement Agreement;
23          2.      Alternatively, that Plaintiff be awarded damages for Defendants’ breach of the
24                  Settlement Agreement.
25          3.      That Plaintiff is entitled to declaratory relief as to the effectiveness of its
26                  rescission of the Settlement Agreement and as to its obligations thereunder.
27          4.      That Defendants, their principals, partners, franchisees, agents, employees,
28                  licensees, affiliates, distributors, producers, any parent and subsidiary company,
     COMPLAINT; DEMAND                                 14                                    CASE NO.
     FOR JURY TRIAL
        Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 15 of 20



 1               attorneys and representatives and all those in privity with or acting under their
 2               direction and/or pursuant to their control, be preliminarily enjoined and
 3               restrained from directly or indirectly:
 4               (a)     Using the STEWART Marks or any confusingly similar mark, including
 5                       the STEWART FAMILY Marks, in connection with the advertisement,
 6                       promotion, distribution, offering for sale or selling of alcohol beverage
 7                       products, or products or services related to alcohol beverage products;
 8               (b)     Performing any acts or using any trademarks, names, words, images, or
 9                       phrases that are likely to cause confusion, to cause mistake, to deceive or
10                       otherwise mislead the trade or public into believing that Plaintiff and
11                       Defendants are one in the same, or are in some way connected, or that
12                       Plaintiff is a sponsor of Defendants, or that the goods of Defendants
13                       originate with Plaintiff, or that Defendants are a sponsor of Plaintiff, or
14                       that the goods of Plaintiff originate with Defendants, or any other acts
15                       which are likely to lead the trade or public to associate Defendants with
16                       Plaintiff, or Plaintiff with Defendants;
17        5. That Defendants be required to file with the Court, and serve on Plaintiff, a
18           statement under oath evidencing compliance with any preliminary or permanent
19           injunctive relief ordered by the Court within fourteen (14) days after the entry of
20           such order of injunctive relief;
21        6. That Defendants, their principals, partners, franchisees, agents, employees, licensees,
22           affiliates, distributors, producers, any parent and subsidiary companies, attorneys
23           and representatives and all of those in privity with or acting under their direction
24           and/or pursuant to their control, be required to deliver up for destruction all
25           advertising, promotional materials, point of sale materials, labels, caps, neckers,
26           packaging, and any other materials bearing the STEWART FAMILY Marks,
27           together with all artwork, plates, molds, matrices, and other means and materials for
28           making and reproducing the same;
     COMPLAINT; DEMAND                              15                                    CASE NO.
     FOR JURY TRIAL
         Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 16 of 20



 1         7. That Defendants be ordered to recall all infringing products bearing the STEWART
 2             FAMILY Marks in the marketplace from retailers;
 3         8. That Defendants be ordered to disgorge their wrongful profits or otherwise pay to
 4             Plaintiff monetary damages for the harm resulting from Defendants’ infringement
 5             and other unlawful acts occurring after the effective date of the Settlement
 6             Agreement, including compensation for Defendants’ unauthorized use of Plaintiff’s
 7             trademarks, in an amount to be determined at trial;
 8         9. That Plaintiff’s damages award be trebled and that Defendants be ordered to pay
 9             Plaintiff’s attorneys’ fees on the basis that this is an exceptional case;
10         10. That Plaintiff be awarded punitive damages as a result of Defendants’ conduct;
11         11. That Defendants be ordered to pay Plaintiff the amount by which Defendants have
12             been unjustly enriched, which amount is presently unknown and shall be determined
13             at trial; and
14         12. That Plaintiff be granted such other and further relief as this Court shall deem just
15             and equitable.
16   Dated: March 26, 2021
17                                             Respectfully submitted,
18                                             DICKENSON, PEATMAN & FOGARTY
19

20
                                               By
21                                                  Christopher J. Passarelli

22                                                  1455 First Street, Ste. 301
                                                    Napa, California 94559
23                                                  Telephone: 707-252-7122
                                                    Facsimile: 707-255-6876
24
                                               Attorneys for Plaintiff,
25                                             Stewart Cellars LLC

26
27

28
     COMPLAINT; DEMAND                                16                                    CASE NO.
     FOR JURY TRIAL
         Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 17 of 20



 1                                    DEMAND FOR JURY TRIAL
 2

 3         Plaintiff hereby requests a trial by jury in this matter.
 4

 5   Dated: March 26, 2021
 6                                              Respectfully submitted,
 7                                              DICKENSON, PEATMAN & FOGARTY

 8

 9
                                                By
10                                                   Christopher J. Passarelli

11                                                   1455 First Street, Ste. 301
                                                     Napa, California 94559
12                                                   Telephone: 707-252-7122
                                                     Facsimile: 707-255-6876
13
                                                Attorneys for Plaintiff,
14                                              Stewart Cellars LLC

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     COMPLAINT; DEMAND                                 17                          CASE NO.
     FOR JURY TRIAL
Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 18 of 20




        EXHIBIT A
               Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 19 of 20




Reg. No. 6,204,515           Stewart Cellars, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             6752 Washington Street
Registered Nov. 24, 2020     Yountville, CALIFORNIA 94599
Int. Cl.: 33                 CLASS 33: Wine
Trademark                    FIRST USE 3-9-2003; IN COMMERCE 3-9-2003
Principal Register           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO
                             ANY PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 88-886,870, FILED 04-24-2020
               Case 3:21-cv-02153 Document 1 Filed 03/26/21 Page 20 of 20




Reg. No. 6,204,516           Stewart Cellars, LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                             6752 Washington Street
Registered Nov. 24, 2020     Yountville, CALIFORNIA 94599
Int. Cl.: 33                 CLASS 33: Wine
Trademark                    FIRST USE 9-26-2017; IN COMMERCE 9-26-2017
Principal Register           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO
                             ANY PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 88-886,885, FILED 04-24-2020
